Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 17, 2020 has been entered.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 12/17/2020, with respect to the 35 USC § 103 rejection of claims 1-26 have been considered but are not persuasive. 
With regards to claims 1, 11, and 18 Applicant argues that the references fail to teach the “the hoard-in-cable device embedded in the cable between the first end connector and the second end connector” feature of applicant’s invention. Argument is moot because U.S. Patent Publication No. 2015/0099951 to Al-Ali, et al. has been used to reject the cited amendment.
For the reasons set forth in the 35 USC § 103 rejection of claims 1-26 above, the references cited in the rejection render amended claims 1-26 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

Applicant’s arguments and amendments, filed on 12/17/2020, with respect to the Double Patenting rejection of claims 1-26 have been considered but are not persuasive.
The updated claims have been rejected in view of U.S. Patent No. 9,943,269 to Ali in view of U.S. Patent No. 9,839,379 to Al-Ali. 
with respect to the 35 USC § 101 rejection of claims 1-26 have been considered but are not persuasive. 
Applicant’s argument the claims do not recite a mental process under Prong One of Step 2A is not persuasive. The claimed physiological sensor and processor do no more than recite generic components to perform basic computer functions. Applicant states that the rejection “cherry-picks the limitations…and completely ignores the limitations requiring that the calculation and processing limitations are performed by a hardware processor of a board-in-cable device that is embedded in a medical device cable.” Applicant is directed to pages 6-9 of the Final Rejection dated 7/30/2020, which addresses the limitations in question. The claims merely recite the mental process of calculating a third parameter, such as a wellness index, based on two parameters, such as glucose level and pulse rate. Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer, for example when the claimed system and method can be “performed by humans without a computer.” Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016). Applicant’s opposition to the term “relate to” is unclear. 
Next, the Applicant states that the claims are eligible because “the claims are directed to a practical application of changing the normal operation of a patient monitoring system.” The applicant cites several sections of the specification to support this argument. However, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the cited improvement of “compatibility of a patient monitoring hub with third party devices and expands the patient monitoring capabilities of the system” is directed to the abstract idea and any improvement that results is to the abstract itself, rather than a technological improvement.
Claims 1-26 are not integrated into a practical application
amount to mere instructions to apply an exception – for example, the recitation of “a cable including a first end connector and a second end connector, the cable configured to couple with a sensor via the first end connector…further configured to connect to a patient monitoring hub via the second end connector; and a board-in-cable device without a display, the board-in-cable device embedded in the cable between the first end connector and the second end connector; the board-in-cable device comprising a hardware processor configured to,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., para [0370] of the present Specification, see MPEP 2106.05(f)
recite Well-Understood, Routine, Conventional Activity – for example, the recitation of “the sensor configured to obtain physiological information from a patient,” “receive a second physiological parameter from the patient monitoring hub,” and “communicate the third physiological parameter to the patient monitoring hub,” which amounts to merely receiving or transmitting data over a network, see MPEP 2106.05(d)

Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “the sensor configured to obtain physiological information from a patient,” “receive a second physiological parameter from the patient monitoring hub,” and “communicate the third physiological parameter to the patient monitoring hub,” which amounts to merely receiving or transmitting data over a network, see MPEP 2106.05(d)
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Para. [0370] of the Specification discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. staffing systems);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing “receive a second physiological parameter” and “communicate the third physiological parameter.”

For the reasons set forth in the 35 USC § 101 rejection of Claims 1-26 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Information Disclosure Statement
Applicant submitted Information Disclosure Statements containing over 900 references. It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review is made of the cited references.
Due to the voluminous set of documents submitted, the applicant is advised, under 37 CFR 1.105, to provide an indication of which references are considered to be most highly pertinent to the claimed invention.
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. The applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the DS submitted. This information is necessary to evaluate the large volume of prior art submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the grounds of obviousness type nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,943,269 in view of U.S. Patent No. 9,839,379.

Instant Application: 
Claim 1
9,943,269

A medical device cable configured to be connectable to a patient monitoring hub, the medical device cable comprising:
Claim 1: A system for providing medical data translation for output on a medical monitoring hub, the system comprising
    a cable including a first end connector and a second end connector, the cable configured to couple with 

a sensor via the first end connector, 

the sensor configured to obtain physiological information from a patient the cable further configured to connect to a patient monitoring hub via the second end connector; and
US 9,839,379, Claim 1: a pod housing having a first housing end and a second housing end 

receive a physiological signal associated with a patient from a physiological sensor;

receive the physiological parameter measurements from the portable physiological monitor;
     a board-in-cable device without a display, the board-in-cable device embedded in the cable between the first end connector and the second end connector;
US 9,839,379, Claim 1: an analog board disposed within the pod housing in communication with the dual sensor connector
     the board-in-cable device comprising a hardware processor configured to:
a portable physiological monitor comprising a processor
          calculate a first physiological parameter based on the physiological information; 
calculate physiological parameter measurements based on the physiological signal;
          receive a second physiological parameter from the patient monitoring hub, the second physiological parameter provided by a second board-in-cable device of a second medical device cable also connected to the patient monitoring hub; 
receive physiological parameter data from a medical device other than the portable physiological monitor
          process the first and second physiological parameters to generate a third physiological parameter; and 
determine, based at least in part on the physiological parameter data, translated parameter data readable and displayable by the monitoring hub
          communicate the third physiological parameter to the patient monitoring hub so that the patient monitoring hub is configured to output the third physiological parameter on a display of the patient monitoring hub.
display a second value responsive to the translated parameter data, wherein the display of the first value and the display of the second value are time-wise synchronized so as to be helpful in assisting a caregiver in evaluating patient wellness.


a pod housing having a first housing end and a second housing end; an analog board disposed within the pod housing in communication with the dual sensor connector (Al-Ali, Claim 1).
Both Ali and Al-Ali disclose displaying parameter data on a monitoring hub. It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement a pod housing having a first housing end and a second housing end; an analog board disposed within the pod housing in communication with the dual sensor connector of Al-Ali within the MPMS of Ali because Ali discloses connecting to various systems (Col. 6 first paragraph, col. 14, lines 21-26). Both Ali and Al-Ali teach a medical monitoring system and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.
Furthermore, dependent claims 2-10 are rejected as they depend from claim 1. Independent claims 11 and 18, and their respective dependents (12-17 and 19-25), are rejected for similar reasons.
Therefore, the instant application and U.S. Patent No. 9,943,269, in view of U.S. Patent No. 9,839,379 are similar and not patentably distinct.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-26 are within the four statutory categories.  Claims 1-10 and 26 are drawn to a medical device, which is in the statutory category of machines, and claims 11-25 are drawn to a method of sharing data between connected medical devices, which is in the statutory category of processes, thus all claims are within the four statutory categories (i.e. machines and processes).  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-26, which is addressed below for 101 explanation purposes, recites: A medical device cable configured to be connectable to a patient monitoring hub, the medical device cable comprising: 
a cable including a first end connector and a second end connector, the cable configured to couple with a sensor via the first end connector, the sensor configured to obtain physiological information from a patient the cable further configured to connect to a patient monitoring hub via the second end connector; and
a board-in-cable device without a display, the board-in-cable device embedded in the cable between the first end connector and the second end connector; 
the board-in-cable device comprising a hardware processor configured to: 
calculate a first physiological parameter based on the physiological information;
receive a second physiological parameter from the patient monitoring hub, the second physiological parameter provided by a second board-in-cable device of a second medical device cable also connected to the patient monitoring hub; 
process the first and second physiological parameters to generate a third physiological parameter; and


The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional choose to combine multiple parameters to obtain a third parameter in order to average out measurements. Similarly, the limitation of process the first and second physiological parameters to generate a third physiological parameter, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity which includes managing personal behavior or interactions between people including following rules or instructions. Generating the third parameter involves a person using first and second sensor data to determine the third parameter. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could process the first and second physiological parameters to generate a third physiological parameter, in their mind. For example, by comparing the first and second sensor data. 
Dependent Claims 2-10, 11-17, and 19-26 include other limitations, for example, dependent Claim 2, recites “wherein the third physiological parameter represents a wellness index,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent claim 1.

Step 2A of the Alice/Mayo Test - Prong Two
A medical device cable configured to be connectable to a patient monitoring hub, the medical device cable comprising: 
a cable including a first end connector and a second end connector, the cable configured to couple with a sensor via the first end connector, the sensor configured to obtain physiological information from a patient the cable (Receiving or transmitting data over a network, see MPEP 2106.05(d)) further configured to connect to a patient monitoring hub via the second end connector (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); and
a board-in-cable device without a display, the board-in-cable device embedded in the cable between the first end connector and the second end connector (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); 
the board-in-cable device comprising a hardware processor configured to (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)):
calculate a first physiological parameter based on the physiological information;
receive a second physiological parameter from the patient monitoring hub (Receiving or transmitting data over a network, see MPEP 2106.05(d)), the second physiological parameter provided by a second board-in-cable device of a second medical device cable also connected to the patient monitoring hub (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); 
process the first and second physiological parameters to generate a third physiological parameter; and
communicate the third physiological parameter to the patient monitoring hub (Receiving or transmitting data over a network, see MPEP 2106.05(d)) so that the patient monitoring hub is configured to output the third physiological parameter on a display of the patient monitoring hub (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)).


Furthermore, Claims 1-26 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a cable including a first end connector and a second end connector, the cable configured to couple with a sensor via the first end connector…further configured to connect to a patient monitoring hub via the second end connector; and a board-in-cable device without a display, the board-in-cable device embedded in the cable between the first end connector and the second end connector; the board-in-cable device comprising a hardware processor configured to,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., para [0370] of the present Specification, see MPEP 2106.05(f)
recite Well-Understood, Routine, Conventional Activity – for example, the recitation of “the sensor configured to obtain physiological information from a patient,” “receive a second physiological parameter from the patient monitoring hub,” and “communicate the third physiological parameter to the patient monitoring hub,” which amounts to merely receiving or transmitting data over a network, see MPEP 2106.05(d)

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “the sensor configured to obtain physiological information from a patient,” “receive a second physiological parameter from the patient monitoring hub,” and “communicate the third physiological parameter to the patient monitoring hub,” which amounts to merely receiving or transmitting data over a network, see MPEP 2106.05(d)
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Para. [0370] of the Specification discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. staffing systems);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing “receive a second physiological parameter” and “communicate the third physiological parameter.”
Dependent Claims 2-10, 11-17, and 19-26 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “communicate” and “send” feature of Claims 3, 4, 13, 23, and 24), performing repetitive calculations (e.g. the “calculate,” “access,” “adjust,” and “enable” features of Claims 5, 7, 8, 10, 15, 17, 21, 22, and 25), storing and retrieving information in memory (e.g. the “receive” feature of Claims 6, 9, 10, 14, and 16), recite generic computer components (e.g. the “board-in-cable device” feature of Claims 26), and/or limit the claim to a particular field of use (e.g., the “represent” and “comprise” features of Claims 2, 12, 19, and 20).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0099951 to Al-Ali, et al. (“Al-Ali”), in view of U.S. Patent Publication No. 2011/0001605 to Kiani, et al. (“Kiani”).

Regarding claim 1, Al-Ali discloses: 
A medical device cable configured to be connectable to a patient monitoring hub, the medical device cable comprising ([0031]; Fig. 1: a cable 201 with a two connector ends 230 and 270 that connect to a monitor 170 via USB connector 230 and sensors at end 270):
a cable including a first end connector and a second end connector (Figs. 2A and 2B: showing a cable 201 with a two connector ends 230 and 270), the cable configured to couple with a sensor via the first end connector ([0031]: end 270 connects to sensor plugs 64), the sensor configured to obtain physiological information from a patient ([0030]: RSO2 sensors 60 have sensor cables 62 extending between the sensors 60 and sensor plugs 64 to communicate sensor signals) the cable further configured to connect to a patient monitoring hub via the second end connector ([0031]; Fig. 1: parameters are communicated to a monitor 170, construed as a monitoring hub, by monitor cable 220 via USB connector 230); and
a board-in-cable device without a display ([0031]; Figs. 2A, 2B: the cable 201 includes pod housing 210/250, which does not have a display), the board-in-cable device embedded in the cable between the first end connector and the second end connector ([0031]; Figs. 2A, 2B: the housing is embedded in cable 210 between ends 230 and 270); 
the board-in-cable device comprising a hardware processor configured to ([0041]: a regional oximetry signal processor is contained within pod housing 1500 (construed as the board in cable device), see para. [0040]):
calculate a first physiological parameter based on the physiological information ([0030]: derive regional oximetry parameters from sensor signals, construed as physiological information);
receive a second physiological parameter from the patient monitoring hub, ([0029]: a second regional oximetry pod 130, which communicates parameters to the patient monitor 170) the second physiological parameter provided by a second board-in-cable device of a second medical device cable also connected to the patient monitoring hub (Fig. 1: the first and second regional oximetry pods 130 have separate cables connecting to patient monitor 170);
communicate the third physiological parameter to the patient monitoring hub so that the patient monitoring hub is configured to output the third physiological parameter on a display of the patient monitoring hub ([0029]: a second regional oximetry pods communicate parameters to the patient monitor 170 to display analytics).
The method of Al-Ali discloses calculating a physiological parameter based on physiological information (0030). However, Al-Ali does not specifically recite “process[ing] the first and second physiological parameters to generate a third physiological parameter.”
process the first and second physiological parameters to generate a third physiological parameter (Kiani, para. [0285]; Figs. 24A, 24B: a medical monitoring system where translation module 2415 is used to translate physiological data of a first protocol format from a first medical device to a second protocol format of a second medical device. See, Figs. 24, 26, and 27, which highlight the various teachings of the translation process. This process can be used to “receive[] input messages having the second protocol format from the second medical device 2410 and generate[] output messages to the first medical device 2405 having the first protocol format,” see para. [0286]). Accordingly, this would produce a third physiological parameter because the second physiological parameter is in a new format, making it a third physiological parameter. 
Both Al-Ali and Kiani disclose displaying parameter data, and one of ordinary skill in the art recognizes that Al-Ali would be capable of displaying translated data provided by Kiani in the same manner that the non-translated data is displayed.
It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement the protocol translation teachings of Kiani within the MPMS of Al-Ali because Al-Ali discloses supporting modules of various system protocols (para. [0029]), but does not specifically disclose how said protocol support is provided. Both Al-Ali and Kiani disclose commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
determine a display characteristic associated with the third physiological parameter, wherein the display characteristic comprises a display layout associated with the third physiological parameter; and (Al-Ali, [0002]: the system displays a physiological parameter, such as oxygen saturation).
communicate the display characteristic to the patient monitoring hub (Al-Ali, [0002]: the system can transfer the data through the hub to a display).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above. Ali discloses receiving an indication from the patient monitoring hub. However, Al-Ali does not explicitly recite wherein the hardware processor is further configured to receive an indication from the patient monitoring hub that a new patient has connected with the patient monitoring hub.
Kiani teaches that it is old and well known in the art of healthcare that the hardware processor is further configured to receive an indication from the patient monitoring hub that a new patient has connected with the patient monitoring hub (Kiani para. [0201]: the system requires a clinician to login [construed as an indication that a new patient has connected with the hub] before initializing monitoring of a new patient).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Al-Ali such that the hardware processor is further configured to receive an indication from the patient monitoring hub that a new patient has connected with the patient monitoring hub (as taught by Kiani) because it would have been obvious to control access to patient data. Kiani, para. [0201].

Regarding claim 11, Al-Ali discloses: 
A method of sharing data between connected medical devices, the method comprising ([0031]; Fig. 1: a cable 201 with a two connector ends 230 and 270 that connect to a monitor 170 via USB connector 230 and sensors at end 270, transferring sensor data between devices):
under control of a hardware processor of a board-in-cable device ([0031]; Figs. 2A, 2B: the cable 201 includes pod housing 210/250) embedded between a first end connector and a second end connector of a first medical device cable ([0031]; Figs. 2A, 2B: the housing is embedded in cable 210 between ends 230 and 270) the first medical cable configured to couple with a sensor via the first end connector ([0031]: end 270 connects to sensor plugs 64), the sensor configured to obtain physiological information from a patient ([0030]: RSO2 sensors 60 have sensor cables 62 extending between the sensors 60 and sensor plugs 64 to communicate sensor signals), the cable further configured to connect to a patient monitoring hub via the second end connector ([0031]; Fig. 1: parameters are communicated to a monitor 170, construed as a monitoring hub, by monitor cable 220 via USB connector 230):
calculating a first physiological parameter based on physiological information received from the sensor ([0030]: derive regional oximetry parameters from sensor signals, construed as physiological information);
receiving a second physiological parameter from the patient monitoring hub connected to the first medical device cable ([0029]: a second regional oximetry pod 130, which communicates parameters to the patient monitor 170), the second physiological parameter calculated by either the patient monitor hub or by a second medical device cable connected to the patient monitoring hub (Fig. 1: the first and second regional oximetry pods 130 have separate cables connecting to patient monitor 170 and is calculated at the pod, [0040]);
communicating the third physiological parameter to the patient monitoring hub so that the medical monitoring hub can output the third physiological parameter on a display ([0029]: a second regional oximetry pods communicate parameters to the patient monitor 170 to display analytics).
 “process[ing] the first and second physiological parameters to generate a third physiological parameter.”
Kiani teaches that it is old and well known in the art of healthcare to include processing the first and second physiological parameters to generate a third physiological parameter (Kiani, para. [0285]; Figs. 24A, 24B: a medical monitoring system where translation module 2415 is used to translate physiological data of a first protocol format from a first medical device to a second protocol format of a second medical device. See, Figs. 24, 26, and 27, which highlight the various teachings of the translation process. This process can be used to “receive[] input messages having the second protocol format from the second medical device 2410 and generate[] output messages to the first medical device 2405 having the first protocol format,” see para. [0286]). Accordingly, this would produce a third physiological parameter because the second physiological parameter is in a new format, making it a third physiological parameter. 
Both Al-Ali and Kiani disclose displaying parameter data, and one of ordinary skill in the art recognizes that Al-Ali would be capable of displaying translated data provided by Kiani in the same manner that the non-translated data is displayed.
It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to implement the protocol translation teachings of Kiani within the MPMS of Al-Ali because Al-Ali discloses supporting modules of various system protocols (para. [0029]), but does not specifically disclose how said protocol support is provided. Both Al-Ali and Kiani disclose commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.

Regarding claim 16, the combination discloses each of the limitations of claim 11 as discussed above. Ali discloses receiving an indication from the patient monitoring hub. 
Kiani teaches that it is old and well known in the art of healthcare to receive an indication from the patient monitoring hub that a new patient has connected with the patient monitoring hub (Kiani para. [0201]: the system requires a clinician to login [construed as an indication that a new patient has connected with the hub] before initializing monitoring of a new patient).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Al-Ali to receive an indication from the patient monitoring hub that a new patient has connected with the patient monitoring hub (as taught by Kiani) because it would have been obvious to control access to patient data. Kiani, para. [0201].

Regarding claim 26, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the board-in-cable device is embedded in a housing of the first end connector or of the second end connector (Al-Ali, [0031]; Figs. 2A, 2B: the housing is embedded in cable 210 between ends 230 and 270).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0099951 to Al-Ali, et al. (“Al-Ali”) in view of U.S. Patent Publication No. 2011/0001605 to Kiani, et al. (“Kiani”), in further view of U.S. Patent No. 9,943,269 to Muhsin, et al. (“Muhsin”).
Regarding claim 2 the combination discloses each of the limitations of claim 1 as discussed above. Al-Ali discloses physiological parameters. However, the combination does not explicitly recite wherein the third physiological parameter represents a wellness index.
 the physiological parameter represents a wellness index (Muhsin col. 6, lines 4-19: “[t]he physiological parameters include, but not limited to… wellness or wellness indexes”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination such that the physiological parameter represents a wellness index (as taught by Muhsin) because it would have been obvious to include tracking of additional physiological parameters. Muhsin col. 6, lines 4-19.

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above. Ali discloses physiological parameters. However, the combination does not explicitly recite wherein the third physiological parameter represents a wellness index.
Muhsin teaches that it is old and well known in the art of healthcare that the physiological parameter represents a wellness index (Muhsin col. 6, lines 4-19: “[t]he physiological parameters include, but not limited to… wellness or wellness indexes”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination such that the physiological parameter represents a wellness index (as taught by Muhsin) because it would have been obvious to include tracking of additional physiological parameters. Muhsin col. 6, lines 4-19.

Claims 4-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0099951 to Al-Ali, et al. (“Al-Ali”) in view of U.S. Patent Publication No. 2011/0001605 to Kiani, et al. (“Kiani”) in further view of U.S. Patent No. 6,770,028 to Ali, et al. (“Ali”).
Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above. However, the combination does not explicitly recite wherein said 
Ali teaches that it is old and well known in the art of healthcare to include wherein said communication of the display characteristic to the medical monitoring hub causes the patient monitoring hub to override a native display characteristic with the display characteristic (Ali, col. 11, lines 48-65: the system can override a native display characteristic, such as intensity settings).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include wherein said communication of the display characteristic to the medical monitoring hub causes the patient monitoring hub to override a native display characteristic with the display characteristic (as taught by Ali) because it would have been obvious to include display options. 

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above. However, the combination does not explicitly recite wherein the hardware processor is further configured to access an application programming interface associated with the patient monitoring hub to cause the patient monitoring hub to output a settings user interface.
Ali teaches that it is old and well known in the art of healthcare to include wherein the hardware processor is further configured to access an application programming interface associated with the patient monitoring hub to cause the patient monitoring hub to output a settings user interface (Ali, col. 10, line 64 – col. 11, line 10): the patient monitoring hub accesses a user setting [construed as an application programming interface] and outputs the chosen setting user interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include wherein the hardware processor is 

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above. However, the combination does not explicitly recite wherein the settings user interface is user-selectable to cause the board-in-cable device to receive an updated setting from the settings user interface.
Ali teaches that it is old and well known in the art of healthcare to include wherein the settings user interface is user-selectable to cause the board-in-cable device to receive an updated setting from the settings user interface (Ali, col. 10, line 64 – col. 11, line 10): the portable 610 [construed as the board-in-cable device] receives the updated user setting and causes the patient monitoring hub to access the user setting [construed as an application programming interface] and outputs the chosen setting user interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include wherein the settings user interface is user-selectable to cause the board-in-cable device to receive an updated setting from the settings user interface (as taught by Ali) because it would have been obvious to include and implement display options.

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above. However, the combination does not explicitly recite wherein the updated setting comprises adjusting a limit of an alarm.
Ali teaches that it is old and well known in the art of healthcare to include wherein the updated setting comprises adjusting a limit of an alarm (Ali, col. 10, line 64 – col. 11, line the portable 610 [construed as the board-in-cable device] receives the updated user setting and causes the portable alarm to remain active).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include wherein the updated setting comprises adjusting a limit of an alarm (as taught by Ali) because it would have been obvious to include alarms to improve patient care.

Regarding claim 8, the Ali/Kiani combination discloses each of the limitations of claim 6 as discussed above. However, the combination does not explicitly recite wherein the updated setting comprises enabling a function of the board-in-cable device.
Ali teaches that it is old and well known in the art of healthcare to include wherein the updated setting comprises enabling a function of the board-in-cable device (Ali, col. 10, line 64 – col. 11, line 10): the portable 610 [construed as the board-in-cable device] receives the updated user setting and causes the alarm of the portable 610 to remain active).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include wherein the updated setting comprises enabling a function of the board-in-cable device (as taught by Ali) because it would have been obvious to update settings and device functionality.

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above. However, the combination does not explicitly recite further comprising sending a function call to the patient monitoring hub to cause the patient monitoring hub to output a settings user interface.
Ali teaches that it is old and well known in the art of healthcare to include further comprising sending a function call to the patient monitoring hub to cause the patient monitoring hub to output a settings user interface (Ali, col. 10, line 64 – col. 11, line 10): the patient monitoring hub accesses a user setting [construed as an application programming interface] and outputs the chosen setting user interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include further comprising sending a function call to the patient monitoring hub to cause the patient monitoring hub to output a settings user interface (as taught by Ali) because it would have been obvious to update settings and device functionality.

Regarding claim 14, the combination discloses each of the limitations of claim 13 as discussed above. However, the combination does not explicitly recite further comprising receiving a setting from the settings user interface.
Ali teaches that it is old and well known in the art of healthcare to include further comprising receiving a setting from the settings user interface (Ali, col. 10, line 64 – col. 11, line 10): the portable 610 [construed as the board-in-cable device] receives the updated user setting and causes the patient monitoring hub to access the user setting [construed as an application programming interface] and outputs the chosen setting user interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include further comprising receiving a setting from the settings user interface (as taught by Ali) because it would have been obvious to include display personalization options.

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above. However, the combination does not explicitly recite further an adjusted alarm limit or a toggle to enable a function of the medical device cable.
Ali teaches that it is old and well known in the art of healthcare to include an adjusted alarm limit or a toggle to enable a function of the medical device cable (Ali, col. 10, line 64 the portable 610 [construed as the board-in-cable device] receives the updated user setting and causes the portable alarm to remain active).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include an adjusted alarm limit or a toggle to enable a function of the medical device cable (as taught by Ali) because it would have been obvious to include alarms to improve patient care.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0099951 to Al-Ali, et al. (“Al-Ali”) in view of U.S. Patent Publication No. 2011/0001605 to Kiani, et al. (“Kiani”) in further view of U.S. Patent Publication No. 2016/0287470 to Lewis, et al. (“Lewis”).
Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above. Al-Ali discloses receiving an indication from the patient monitoring hub. However, the combination does not explicitly recite wherein the hardware processor is further configured to do one or more of the following responsive to receiving the indication: reset a parameter calculation algorithm and reset a baseline calculation.
Lewis teaches that it is old and well known in the art of healthcare that the hardware processor is further configured to do one or more of the following responsive to receiving the indication: reset a parameter calculation algorithm and reset a baseline calculation (Lewis, para. [0161]: a flag can be placed in the instructions [construed as a parameter calculation or a baseline calculation], which can be reset upon receiving an indication, such as a call to a stand-alone device).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above. Al-Ali discloses receiving an indication from the patient monitoring hub. 
Lewis teaches that it is old and well known in the art of healthcare to adjust a parameter calculation algorithm based on the indication (Lewis, para. [0161]: a flag can be placed in the instructions [construed as a parameter calculation or a baseline calculation], which can be reset [construed as adjusted] upon receiving an indication, such as a call to a stand-alone device).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination such that the hardware processor is further configured to do one or more of the following responsive to receiving the indication: reset a parameter calculation algorithm and reset a baseline calculation or to adjust a parameter calculation algorithm based on the indication (as taught by Lewis) because it would have been obvious to return a system to defaults upon certain conditions. Lewis, para. [0161].

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,770,028 to Ali, et al. (“Ali”) in view of U.S. Patent No. 9,943,269 to Muhsin, et al. (“Muhsin”) in further view of U.S. Patent Publication No. 2015/0099951 to Al-Ali, et al. (“Al-Ali”).
Regarding claim 18, Ali discloses: 
A method of controlling an operation of an external device connected to a patient monitoring hub, the method comprising: (the reference is directed to a multi-parameter patient monitoring system [MPMS] 250)
under control of a hardware processor of a patient monitoring hub connectable to a plurality of external devices to the patient monitoring hub, (col. 5, line 65-col. 6, line 13: The MPMS 250 interconnects to a plurality of patient monitoring modules) the external devices comprising a wireless dongle, a board-in-cable device embedded between a first end connector and a second end connector of a medical device cable, or both (col. 9, lines 30-34; col. 10, lines 7-34: portable pulse oximeter 610 [construed as the board-in-cable device] is connected to the interface cable 690 via the docking station 660), wherein the cable medical device is configured to couple with a sensor (col. 10 lines 17-34: pulse oximeter processor 710 interfaces with sensor 110):
receiving device information of a first one of the external devices at the patient monitoring hub (col. 10 lines 17-34: pulse oximeter processor 710 interfaces with sensor 110 to receive physiological sensor data), the device information comprising a display characteristic associated with a patient parameter monitored by the first external device (col. 1, lines 26-33: the device information includes a physiological parameter, such as oxygen saturation, in a numerical form); 
establishing a connection between the patient monitoring hub and the first external device (col. 9, lines 30-34; col. 10, lines 7-34: portable pulse oximeter 610 [construed as the board-in-cable device] is connected to the interface cable 690 via the docking station 660);
generating, based at least in part on the display characteristic, a user interface element for managing the patient parameter at the patient monitoring hub (col. 1, lines 26-33: the system displays a physiological parameter, such as oxygen saturation, in a numerical form);
detecting an actuation of the user interface element on a display of the patient monitoring hub (col. 11, lines 48-65: the system detects actuation of a button [construed as a part of the user interface] of the portable 610. It would have been obvious to locate the button on the hub as opposed to the portable as a matter of design preference);
determining one or more adjustments associated with the patient parameter in response to the actuation of the user interface element (col. 11, lines the system can override a native display characteristic, such as intensity settings); and
communicating the one or more adjustments to the patient parameter to the first external device, causing the first external device to automatically update its operation based on the one or more adjustments (col. 6, lines 8-13; col. 9, lines 25-29: the physiological parameter is displayed on a monitoring hub, which can include updated physiological parameters).
The method of Ali discloses detecting actuation of a button. However, Ali does not specifically recite the user interface element on a display of the patient monitoring hub; and the patient monitoring hub via the first and second end connectors respectively. 
Muhsin teaches that it is old and well known in the art of healthcare that the user interface element on a display of the patient monitoring hub (col. 18, lines 13-23). Both Al-Ali and Muhsin disclose actuating a user interface to control a display, and one of ordinary skill in the art recognizes that Al-Ali would be capable of relocating the button as provided by Muhsin as a matter of design preference.
It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to modify Al-Ali such that the user interface element on a display of the patient monitoring hub (as taught by Muhsin) because it would have been obvious to include allows users to manipulate the display. Both Al-Ali and Muhsin disclose commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.
Al-Ali teaches that it is old and well known in the art of healthcare that the patient monitoring hub via the first and second end connectors respectively (Al-Ali, [0031]; Fig. 1: parameters are communicated to a monitor 170, construed as a monitoring hub, by monitor cable 220 via USB connector 230).


Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above. Al-Ali discloses a graphical user interface with multiple displays. However, Al-Ali does not specifically recite wherein the display characteristic comprises an instruction to call a graphics library on the patient monitoring hub to draw the user interface element.
Muhsin teaches that it is old and well known in the art of healthcare that the display characteristic comprises an instruction to call a graphics library on the patient monitoring hub to draw the user interface element (col. 16, lines 29-45). 
It would have been obvious to one having ordinary skill in the art at the time of the applicants claimed invention to modify the combination such that the display characteristic comprises an instruction to call a graphics library on the patient monitoring hub to draw the user interface element (as taught by Muhsin) because it would have been obvious include multiple display options. Both Al-Ali and Muhsin disclose commonly owned medical monitoring systems and are commonly owned by Masimo Corporation, further providing evidence that combining their teachings as discussed above would arrive at the claimed invention.

Regarding claim 20, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
wherein the device information comprises at least one of: a measurement channel supported by the first external device, measured parameters, or display layouts for the measured parameters (Ali, col. 1, lines 26-33: the system displays a physiological parameter, such as oxygen saturation, in a numerical form).

Regarding claim 21, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
wherein the one or more adjustments associated with the patient parameter comprises an adjustment to a value which triggers an alarm associated with the patient parameter. (Ali, col. 2, lines 1-5; col 12, lines 15-24): the reference discloses an alarm and alarm limits that can be adjusted).

Regarding claim 22, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
the one or more adjustments to the patient parameter further cause the first external device to enable or disable a function associated with the patient parameter. (Ali, col. 2, lines 1-5; col 12, lines 15-24): the reference discloses an alarm and alarm limits that can be adjusted, such that the alarm is disabled).

Regarding claim 23, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
detecting a triggering event for updating a setting of the external device and communicate information of the triggering event to the first external device which causes the external device to automatically change the setting in response (Ali, col. 14, lines 2-16): the waveform causes the external pulse oximeter to determine the correct waveform setting and to calculate the correct saturation and pulse rate).

Regarding claim 24, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
sending data of another parameter to the first external device, the other parameter being acquired by a second one of the external devices, wherein the data of another parameter automatically triggers the second external device to perform a second operation (Ali, col. 10, lines 35-63: the MPMS 250 interconnects to a plurality of patient monitoring modules, including the portable 610 [first external device], and a clock [second external device]. Time information is sent from the clock to the portable 610, and is stored with Sp02 to create trend data).

Regarding claim 25, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the second operation performed comprises calibrating an algorithm for calculating the patient parameter at the second external device (Ali, col. 10, lines 14-17: the trend data is calibrated).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686